IN THE SUPREIVIE COURT OF THE STATE OF DELAWARE

MATTHEW E. STARR, §
§ No. 6 13 , 201 4
Defendant Below, §
Appellant, § Court Below: Superior Court
§ of the State of Delaware in and
v. § for Sussex County
§
STATE OF DELAWARE, § Cr. ID Nos. 1208019109
§ 120901 8395
Plaintiff Below, §
Appellee. §

Submitted: January 5, 2015
Decided: March 2, 2015

Before STRINE, Chief Justice, HOLLAND and VALIHURA, Justices.
ORDER 1

This 2l1d day of March 2015, upon careﬁll consideration of the
appellant’s brief under Supreme Court Rule 26(0), his attorney’s motion to
withdraw, and the State’s response, it appears to the Court that:

(1) On March 8, 2013, the appellant, Matthew E. Starr, pled guilty
to Rape in the Second Degree (as a lesser-included offense), Continuous
Sexual Abuse of a Child, and Breach of Conditions of Release. Starr was
immediately sentenced to a total of ﬁfty-ﬁve years at Level V suspended
after ﬁfteen years and successful completion of the Level V Family

Problems program for one year at Level IV and twenty years of probation.

On March 30, 2013, Starr ﬁled a motion for reduction of sentence, which the
Superior Court denied on April 15, 2013.

(2) On June 21, 2013, Starr ﬁled a motion for postconviction relief
under Superior Court Criminal Rule 61 (“Rule 61”). Starr alleged
overlapping claims that he was coerced into pleading guilty, that his trial
counsel (hereinafter “Trial Counsel”) was ineffective, and that there was
insufﬁcient evidence of rape. Counsel was appointed to represent Starr
(hereinafter “Postconviction Counsel”).

(3) On November 26, 2013, Postconviction Counsel ﬁled a motion
to withdraw under Rule 61(e)(2) addressing Starr’s postconviction claims
and representing that the claims were without merit and devoid of any issues
that Postconviction Counsel could ethically advocate. Starr responded to
Postconviction Counsel’s Rule 61(e)(2) submission, raising additional
overlapping claims of ineffective assistance of counsel and involuntary
guilty plea including that he was not competent to understand the
proceedings and not competent to enter into any form of plea agreement
with the State.

(4) On February 28, 2014, Postconviction Counsel ﬁled an
amended motion to withdraw addressing Starr’s supplemental claims and

representing that the claims were without merit and devoid of any issues that

2

Postconviction Counsel could ethically advocate. On April 3, 2014, Trial

Counsel ﬁled an afﬁdavit disputing Starr’s allegations of ineffective

assistance of counsel.

(5) In a thorough and well-reasoned decision dated October 29,
2014, the Superior Court denied Starr’s postconviction motion as
procedurally barred and without merit.1 The court denied Postconviction

Counsel’s motion to withdraw as moot.2 When denying postconviction

relief, the court found, in part:

Defendant’s plea process was thoughtful and
thorough. Much time was spent with him insuring
he understood every aspect of the case against him
and what the guilty plea would mean for him.
After the fact, he spews forth numerous claims,
apparently hoping the sheer number of assertions
will get him somewhere. The claims are
conclusory and insubstantial. It was reasonable for
him to plead guilty to the three charges and
significantly limit his jail time rather than risk
being tried on 11 sex Charges involving a child, be
convicted thereon, and be sentenced to several life
sentences plus more. Because of the nature of the
charges against him and the evidence against him,
defendant is incapable of showing that the
outcome of his case could have been better than it
was if he had not pled guilty. His ineffective

assistance of counsel claims fail.3
>1: >1: *

1 State v. Starr, 2014 WL 6673914 (Del. Super. Oct. 29, 2014).
21d, at **1, 10.
3 1d,, at *9.

Defendant’s guilty plea constitutes a waiver of all
constitutional trial rights and the right to challenge
any alleged violations of his constitutional rights
or to challenge any of the evidence that would
have been presented against him at trial or, in other
words, to raise any errors or defects preceding the
entry of the plea. Thus, defendant waived the
foregoing claims and/or the ability to pursue
arguments regarding the foregoing by pleading

guilty.4

(6) This appeal is from. the Superior Court’s denial of Starr’s
motion for postconviction relief. On appeal, Postconviction Counsel has
ﬁled a brief and a motion to withdraw under to Supreme Court Rule 26(c).5
Postconviction Counsel asserts that, based upon a complete and careful
examination of the record, there are no arguably appealable issues.
Postconviction Counsel also reports that Starr did not submit any points for
the Court’s consideration. The appellee, State of Delaware, has moved to
afﬁrm the Superior Court’s judgment.

(7) When reviewing a motion to withdraw and an accompanying
brief under Rule 26(c), the Court must be satisﬁed that the appellant’s

counsel has made a conscientious examination of the record and the law for

4 Id. , at * 10 (citation omitted).
5 See Del. Supr. Ct. R. 26(c) (governing appeals without merit).
’ 4

arguable claims.6 The Court must also conduct its own review of the record
and determine whether “the appeal is indeed so frivolous that it may be
decided without an adversary presentation.”7

(8) In this case, having conducted “a full examination of all the
proceedings” and found no nonfrivolous issue for appeal,”8 the Court
concludes that the appeal is “wholly without merit.”9 Also, the Court is
satisﬁed that Postconviction Counsel made a conscientious effort to examine
the record and the law and properly determined that Starr could not raise a
meritorious claim on appeal.

NOW, THEREFORE, IT IS ORDERED that the State’s motion to
afﬁrm is GRANTED. The judgment of the Superior Court is AFFIRMED.
The motion to withdraw is moot.

BY THE COURT:

(5102;1er

Justice

6 Penson v. Ohio, 488 US. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486
US. 429, 442 (1988); Anders v. California, 386 US. 738, 744 (1967).

7 Penson v. Ohio, 488 US. at 81.
8 Id. at 80.

9 See supra note 4.